DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 4/19/2021.  Claims 1-15 have been cancelled.  Claims 1 and 34 have been amended.

Response to Arguments
The 112 and the non-statutory double patenting rejections have been withdrawn in view of applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 4/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 1010/675,111 (s/n 15/812,684) has been reviewed and is accepted.  
The terminal disclaimer has been recorded.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Salvatore Arrigo on 7/17/2021.
The application has been amended as follows: 
In independent claim 1, line 2, delete “during a during a” and replace with --during a--.
In independent claim 1, line 6, delete “the surgical drape” and replace with --the sterile surgical drape--.
In independent claim 1, line 7, delete “the procedure” and replace with --the coronary intervention procedure--.
In independent claim 1, line 8, delete “the surgical drape” and replace with --the sterile surgical drape--.
In independent claim 30, line 2, delete “a coronary intervention” and replace with --the coronary intervention procedure--.
In independent claim 31, line 2, delete “a coronary intervention” and replace with --the coronary intervention procedure--.
In independent claim 32, line 2, delete “a coronary intervention” and replace with --the coronary intervention procedure--.
In independent claim 33, line 2, delete “a coronary intervention” and replace with --the coronary intervention procedure--.


Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the art of record when considered alone or in combination neither anticipates nor renders obvious a method for shielding an operator during a coronary intervention procedure of a patient with X-ray imaging comprising spreading a sterile surgical drape over the patient to provide the shield, 
wherein the sterile surgical drape comprises an integrated radio-protective layer that does not move independently from the sterile surgical drape and that does not lie in the path of the primary X-ray beam during the coronary intervention procedure, and 
wherein the sterile surgical drape reduces the cumulative dose of the operator of the coronary intervention procedure to 0-5 µSv when accessed through the right radial artery, in combination with all other features recited in the claim.
Regarding dependent claims 17-34, they are allowable due to their dependencies on independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paragraph 0149 in Osherov of U.S. Patent Application Publication No. US 2014/0029720A1 describes a lead rectangular shield protecting a physician/healthcare personal during imaging procedure by reducing radiation exposure.  Osherov does not explicitly describes the cumulative dosage of radiation exposed has been reduced by 0-5 µSv, as claimed.  Figures 1, 4, and 6 illustrates various embodiment of shield device that does not have precut holes, Osherov rectangular shield does not have integrated radio-protective layer, and Osherov rectangular shield is silent on the rectangular shield does not lie in the path of the primary X-ray beam during coronary intervention procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAMTU T NGUYEN/Examiner, Art Unit 3786